U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 333-153502 LUX DIGITAL PICTURES, INC. (Exact name of registrant as specified in its charter) Wyoming 22-2589503 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) For correspondence, please contact: 12021 Wilshire Blvd. #450 Los Angeles, CA. 90025 510-948-4000 (Address of principal executive offices) (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405) during the preceding 12 months. Yes o No o Indicate by check mark whether the Company is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo þ As of January 5, 2012 the Company’s stock has a bid price of $.0018 and an ask price of $.0022 per share. At January 5, 2012, there were 128,391,023 shares outstanding of the Company’s common stock. LUX DIGITAL PICTURES, INC. INDEX TO FORM 10-Q FOR THE QUARTER ENDED November 30, 2011 Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets as of November 30, 2011 and August 31, 2011 (Unaudited) F-1 Statements of Operations for the three months ended November 30, 2011 and 2010 (Unaudited) F-2 Statement of Stockholders’ Equity as of November 30, 2011 (Unaudited) F-3 Statements of Cash Flows for the three months ended November 30, 2011 and 2010 (Unaudited) F-4 Notes to the Financial Statements F-5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item 3. Controls and Procedures 6 PART II. OTHER INFORMATION Item 1. Legal Proceedings 8 Item 2.
